Citation Nr: 0720421	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  04-08 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder 
also claimed as bronchitis and chronic obstructive pulmonary 
disease (COPD), due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from November 1959 to November 
1963 and December 1963 to December 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran claims that 
he was exposed to asbestos while serving in the Navy during 
active duty, and as a result, he presently suffers from a 
respiratory disorder (also claimed as bronchitis and COPD), 
due to the exposure of asbestos. 

The veteran claims, and the record reveals, that he served on 
different vessels including the USS Chemung.  It appears that 
the RO has conceded that the veteran was exposed to asbestos 
while serving as a fireman on the USS Chemung.  Veteran's 
Benefits Administration Manual M21-1, Part VI, 7.21 notes 
that occupations involving asbestos exposure include mining 
and milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  

While medical evidence reveals that respiratory and lung 
problems have been shown, the veteran has not undergone VA 
examination for the purpose of determining a specific 
diagnosis for his condition(s) and likely etiology of any 
such disorders.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  It is important that the veteran 
be provided a detailed examination to identify the nature and 
likely etiology of any respiratory or lung disorder.  VA 
should afford the veteran such an examination with medical 
opinion regarding etiology of any disorder diagnosed.  

Prior to any examination, copies of all outstanding records 
of pertinent medical treatment should be obtained and added 
to the record.

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, the 
AMC should attempt to obtain all 
outstanding pertinent medical records 
available.  Specifically noted in this 
regard are records of pertinent 
treatment received since the 2005, the 
date of the latest medical records on 
file.  These records should include the 
reports of all chest x-rays other 
diagnostic tests for asbestos related 
problems, as well as all clinical or 
treatment notes relating to such 
conditions.

2.  After the receipt of any records 
available, the veteran should be 
scheduled for a VA examination to 
diagnose or rule out a lung disorder 
related to asbestos exposure.  The 
examiner(s) should be supplied with the 
veteran's claims folder and should review 
all pertinent medical evidence.  The 
examiner(s) should perform any and all 
necessary diagnostic testing and 
completely examine the veteran prior to 
rendering a diagnosis.  If it is 
determined that a high-resolution 
computed tomographic examination of the 
chest is necessary in order to verify the 
diagnosis, this should also be 
accomplished.  The examiner(s) should 
reconcile the final diagnosis with those 
already of record, and should explain the 
rationale for all opinions given.  

The examiner(s) should specifically 
identify the precise nature of any lung 
disorder found and provide a medical 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any such 
disorder is related to disease or injury, 
including asbestos exposure, during the 
veteran's active military service.  If 
this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  All opinions expressed must be 
supported by complete rationale.

3.  The AMC should then review the record 
and readjudicate the issue on appeal.  If 
any benefit sought remains denied, the 
appellant and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).	


